Citation Nr: 0106606	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  95-07 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection on a secondary basis 
for bilateral eye disability.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and M.S.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
March 1953, and from February 1958 to May 1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In June 1998, the Board issued a decision denying 
reopening of the claim for service connection on a secondary 
basis for bilateral eye disability.  The veteran appealed 
this decision, and in May 1999 the United States Court of 
Appeals for Veterans Claims (Court) granted VA's motion to 
remand the case and vacated the Board's June 1998 decision.

Thereafter, following remand of the case to the Board, the 
Board, in November 1999, again issued a decision denying 
reopening of the claim for service connection on a secondary 
basis for bilateral eye disability.  The veteran appealed 
this decision, and in July 2000 the Court granted a joint 
motion of the parties and vacated the Board's November 1999 
decision.


REMAND

In light of the joint motion of the parties and the written 
argument submitted by the veteran's representative in January 
2001, this case is REMANDED to the RO for the following 
actions:

1.  The veteran, through his 
representative, should be requested 
to provide new medical evidence, 
such as a statement from a 
physician, supportive of the 
proposition that his bilateral eye 
disability was caused or chronically 
worsened by his service-connected 
residuals of pericarditis.  He 
should also be requested to provide 
any other evidence he believes would 
be supportive of this proposition.

2.  Then, the RO should attempt to 
obtain a copy of any SSA decision 
awarding or denying the veteran 
disability benefits, as well as a 
copy of the record upon which the 
veteran's award or denial of SSA 
disability benefits was based, and a 
copy of records associated with any 
subsequent disability determinations 
by the SSA.   

3.  Thereafter, the RO should review 
the claims files and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development, to include any 
development it deems to be warranted 
under the Veterans Claims Assistance 
of Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

4.  Then, the RO should readjudicate 
the issue on appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


